DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.  Claims 1 – 14 and 25 are pending and currently being examined.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 14 and 25 objected to because of the following informalities:
In Re Claim 1, there appears to be a typographic error in Line 13.  It is suggested that the phrase “the output vale and” in Lines 13 – 14 be replaced with the phrase --the output valve and--.
In Re Claims 1 and 10, the phrase “an output valve and a valve” would be clearer if replaced with the phrase --an output valve and another valve--.  Note that if this suggested change is accepted, then all occurrence of the phrase “the valve” in both, the independent claims and the dependent claims would need to be replaced with the phrase --said another valve--.
In Re Claim 5, the phrase “pressure sensor establishing a feedback signal” in Line 3 would be clearer if replaced with the phrase --pressure sensor which establishes a feedback signal--.
In Re Claim 5, the phrase “pressure sensor establishing a feedback signal” in Line 8 would be clearer if replaced with the phrase --pressure sensor establishes a feedback signal--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the diaphragm compressor” in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the diaphragm gas compressor-- will be assumed instead.
In Re Claim 1, this claim recites the limitation “said measuring of pressure” in Lines 14 – 15.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --said measuring a representation of pressure-- will be assumed instead.
In Re Claim 3, this claim recites the limitation “said measured pressure” in Line 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --said measuring a representation of pressure-- will be assumed instead.
In Re Claim 4, this claim recites the limitation “the diaphragm compressor” in Lines 1 – 2.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the diaphragm gas compressor-- will be assumed instead.
In Re Claim 5, this claim recites the limitation “the diaphragm compressor pressurizing a gas” in Line 2.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the diaphragm gas compressor-- will be assumed instead.
In Re Claim 5, this claim recites the limitation “the hydraulic fluid peak pressure target value of the desired pressure” in Line 15.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a hydraulic fluid peak pressure target value of a desired pressure-- will be assumed instead 
In Re Claim 6, this claim recites the limitation “the amount”: in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --an amount-- will be assumed instead.
In Re Claim 6, this claim recites the limitation “the feedback signal”: in Line 1.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --a feedback signal-- will be assumed instead.
In Re Claim 6, this claim recites the limitation “the peak pressure target value”: in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase ---a peak pressure target value-- will be assumed instead.
In Re Claim 7, it is not clear if “a chamber” in Line 2 is the same as “a gas chamber” in Line 7 of Claim 1 or some other chamber.  For the purpose of prior art analysis the phrase --the gas chamber-- will be assumed instead in Line 2 of Claim 7.
In Re Claim 25, it is not clear if “a compressor” in Line 1 is the same as “a high-pressure diaphragm gas compressor” in Lines 1 – 2 of Claim 1 or some other compressor.  For the purpose of prior art analysis, the phrase --a high-pressure diaphragm gas compressor-- will be assumed instead in Line 1 of Claim 25.
In Re Claim 25, it is not clear if “a compressor head” in Line 2 is the same one as “a lower compressor head” and “an upper compressor head” in Lines 5 – 7 of Claim 1 or if it is some other compressor head.  For the purpose of prior art analysis, the phrase --a compressor head assembly comprising a lower compressor head and an upper compressor head-- will be assumed instead in Line 2 of Claim 25.  It will further be assumed that the phrase “away from the compressor head by” in Line 5 will be replaced with the phrase --away from the compressor head assembly by--.  It will further be assumed that the phrase “towards the compressor head by” in Lines 8 – 9 will be replaced with the phrase --towards the compressor head assembly by--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and further in view of Furusawa (PG Pub US 20060102149 A1) .

In Re Claim 1, with reference to the Figure 9 embodiment, Van de Velde teaches a method of controlling the injection of hydraulic fluid (paragraphs [0008] – [0012]) into a high-pressure diaphragm gas compressor (paragraph [0031] discloses a “diaphragm pump”, the cited diaphragm pump is capable of use as a gas compressor as evidenced by Kleibrink which discloses a structurally similar diaphragm used to compress gas {Figure 1 and paragraph [0018]}) comprising a hydraulic system (Figure 9, hydraulic fluid motor 108 drives the diaphragm compressor, and pump 958 compensates for leakage losses of the hydraulic fluid) 

    PNG
    media_image1.png
    434
    715
    media_image1.png
    Greyscale

Annotated Figure 9 of Van de Velde
comprising a low pressure part (region including the reservoir 170 and the inlet side of pump 958) and a high pressure part (includes several components such as 950, 918, including the hydraulic fluid chamber in paragraph [0010]; hydraulic fluid chamber is labeled 121 in Figure 9) (see annotated Figure 9 above), the method comprising: - measuring a representation of pressure (via a pressure sensor 138 – see paragraph [0038] which discloses detecting and measure a pressure) in the high-pressure part (see annotated Figure 9 above) of the hydraulic system (Figure 9) of the diaphragm compressor (paragraph [0031]: “diaphragm pump”); the high pressure part including a hydraulic fluid chamber (121), separated from a gas chamber (for process fluid 116 inside 122) by a diaphragm (122), and - maintaining a desired pressure (between lower setpoint 806 and upper setpoint 808 in Figure 8) in the high-pressure part (see annotated Figure 9 above) of the hydraulic system (Figure 9) by adding hydraulic fluid (172) to the hydraulic fluid chamber (121) (paragraph [0037]) of the high-pressure part (see annotated Figure 9 above) of the hydraulic system (Figure 9) from an injection assembly (958, 954) of the low pressure part (see annotated Figure 9 above), the injection assembly (958, 954) comprising an injection pump (958), an output valve (954) and a valve (either “flow control device” or “needle valve” listed in paragraph [0069] as being  in return path 166; note that a controller 132 has also been disclosed), and wherein a pressure potential (one skilled in the art would appreciate that a pump provides a pressure potential during operation) in the injection assembly between the valve (either “flow control device” or “needle valve” in paragraph [0069]), the output valve (954) and the injection pump (958) is established (one skilled in the art would appreciate that operation of the disclosed “flow control device” in the return line {in paragraph [0069]} would affect the pressure potential generated by the injection pump 958), under the control of a controller (132) controlling the injection pump (958) on the basis of said measuring of pressure (via pressure sensor 138) (see paragraph [0039] wherein controller 132 controls hydraulic pumps using pressure measurements from the sensors; paragraph [0037] wherein controllable hydraulic fluid pumps are disclosed; paragraph [0038] wherein sensors are operable to control hydraulic fluid pumps, and the controller triggers and controls flow of hydraulic fluid based on leakage; paragraph [0080] wherein the controller adds compensating fluid for a user determined amount of time, this necessitates establishing a suitable adjustable pressure potential to accomplish the delivery of the compensation volume in the predetermined user adjustable amount of time).
As mentioned above, the examiner first contends that  Van de Velde discloses that a pressure potential in the injection assembly between the valve, output valve and injection pump is established as claimed.  ALTERNATIVELY, if Van de Velde does not disclose that the pressure potential is established between the valve, output valve and injection pump (NOT ADMITTED TO):

    PNG
    media_image2.png
    585
    685
    media_image2.png
    Greyscale

Annotated Figure 16 of Furusawa
However, Figure 16 and paragraphs [0055] and [0122] of Furusawa disclose that the pressure between valve (180), output valve (38) and injection pump (170) is controlled by controlling the valve (180) as disclosed in paragraph [0055]: “180 is opened .. .. i.e., the fuel having just been pumped by low-pressure fuel pump 170, is returned to fuel tank 165. This can maintain the fuel pressure in low-pressure fuel path 190 at a prescribed level ”.  The “prescribed level” reads on an established pressure potential as claimed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to control/establish the pressure potential between the valve, output valve and injection pump of Van de Velde to a suitable regulated pressure as taught by Furusawa (i.e operating the “flow control device” / “needle valve” of Van de Velde such that a prescribed level of pressure is established at the injection pump outlet as taught by Furusawa) for the purpose of ensuring that the pump generates a sufficient, prescribed pressure that delivers the desired compensating volume in the desired user adjustable time period to compensate for loss or leak from the hydraulic fluid chamber.  Another motivation is that it allows pump to operate at rated revolution speeds, and there is no need for an additional regulator to compensate for motor speed fluctuations, the flow pressure can be controlled merely by controlling the disclosed needle valve/flow control device even if motor speed fluctuates.
However, Van de Velde and Furusawa do not disclose a lower compressor head and an upper compressor head.
Nevertheless, Kleibrink discloses a high pressure part (1, 2; Figure 2) of a hydraulic system of a diaphragm compressor (paragraph [0018] and Figure 2), the high pressure part includes a lower compressor head (1) having a hydraulic fluid chamber (“oil space” in paragraph [0018]) separated from an upper compressor head (2) having a gas chamber (“gas space” in paragraph [0018]) by a diaphragm (4) (paragraph [0018] and Figure 2).

    PNG
    media_image3.png
    728
    1150
    media_image3.png
    Greyscale

Annotated Figure 2 of Kleibrink and Figure 9 of Van de Velde
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the diaphragm pump of Van de Velde with the diaphragm compressor of Kleibrink, by replacing the piston 5 of  Kleibrink with a connection to the hydraulic working fluid line 110 of Van de Velde -, connecting the process fluid input line adjacent label 118 of Van de Velde to the process fluid input connection adjacent to label 6 of Kleibrink, and connecting the process fluid output line adjacent label 126 of Van de Velde to the process fluid output connection adjacent label 7 of Kleibrink, because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale B).  Evidence of predictability is provided by Van de Velde in paragraph [0004] which discloses that the principles of the invention can be applied to a flat or substantially planar diaphragm, i.e. the diaphragm of Kleibrink.

In Re Claim 2, the combined references above disclose all the limitations of Claim 1, and Van de Velde further teaches that the amount (paragraph [0037] discloses hydraulic fluid volume) of the added hydraulic fluid (172) to the high-pressure part (950, 918, 121 - paragraph [0031] discloses hydraulic fluid in chambers) substantially corresponds to the amount of leaked hydraulic fluid (paragraph [0067] discloses that changes in hydraulic fluid volume occur due to leakage or loss of hydraulic fluid from the hydraulic pump system, and hydraulic fluid is added to compensate for it) from the high-pressure part (950, 918, 121) to a low-pressure part (outside the high pressure part - for a leak to occur, the pressure in the hydraulic fluid chamber would have to be higher than the region the fluid leaks into) of the hydraulic system (Figure 9).

In Re Claim 3, the combined references above disclose all the limitations of Claim 1, and Van de Velde further teaches that the amount (paragraph [0037] discloses a hydraulic fluid volume) of the added hydraulic fluid (172) to the high-pressure part (950, 918, 121) is added to the high-pressure part (950, 918, 121) in discontinuous periods (paragraph [0040] states that pressure measurements are taken at the end of the suction stroke and injection pump 158 is controlled accordingly, therefore no addition of hydraulic fluid is made in the middle of the suction stroke, i.e. not in the period of time that the suction stroke is taking place, therefore the addition of hydraulic fluid is made in discontinuous time periods) of time (represented by the amount of time that pump 958 is operated until the lost volume hydraulic fluid is compensated, see paragraph [0067] which discloses that changes in hydraulic fluid volume occur due to leakage or loss of hydraulic fluid from the hydraulic pump system) under the control of the controller (132) on the basis of said measured pressure (by sensor 138) (paragraph [0055] defines a desired range of hydraulic fluid volumes for correct or optimum operation of the hydraulic diaphragm pump, and that a hydraulic fluid volume controlling pump may be controlled to add hydraulic fluid from the pump system if a measured pressure differential value exceeds the upper setpoint value).

In Re Claim 4, the combined references above disclose all the limitations of Claim 1, and Van de Velde further teaches that the diaphragm compressor (paragraph [0031]: “diaphragm pump”) comprising: - a pressure sensor (138) establishing a feedback signal (paragraph [0039] teaches that the sensor is connected to a cable which transmits a pressure measurement to the controller which controls the diaphragm compressor based on the pressure measurement; the pressure measurement reads on the feedback signal) representing the pressure in the high-pressure part (paragraph [0038] teaches that the measured pressure is the pressure difference between the pressure of the hydraulic fluid in the high pressure part and the pressure of the process fluid 117 in the high pressure part; the measured pressure represents the pressure in the high-pressure part because any changes in pressure of the hydraulic fluid in the high pressure part due to leak losses would cause changes in the pressure measurement – Figure 8 shows how the pressure measurements change depending on the percent hydraulic fluid loss), wherein the controller (132) is controlling a pressure potential (the function of a pump is to increase pressure, therefore initiating operation of the pump creates a pressure potential that pumps hydraulic fluid through supply line 950; note that the pressure potential would need to depend on user adjustable time period specified by user during which the compensating volume would need to be delivered – a shorter time period would require a higher pressure potential) of injection of hydraulic fluid (into supply line 950) into the high-pressure part (950, 918, 121), by control of the injection assembly (958, 954) based on the feedback signal and a hydraulic fluid peak pressure target value (808 in Figure 8 labeled “upper setpoint”) of a desired pressure (acceptable pressure is in the range of “upper setpoint” and “lower setpoint”) of hydraulic fluid in the high-pressure part (paragraph [0055] states that the pump may be controlled to add hydraulic fluid from the pump system if a measured pressure differential value exceeds the upper setpoint value 808).

In Re Claim 5, the combined references above disclose all the limitations of Claim 1, and Van de Velde further teaches that peak pressure of the high-pressure part (958, 918) of the hydraulic system (108, 110, 112) of the diaphragm compressor (122) pressurizing a gas is controlled (pressure is controlled by the controller by adding or removing hydraulic fluid based on the pressure sensor readings – paragraph [0060]) by an injection assembly (958, 954) (leakage results in drop of pressure, which would go back up when the leaked fluid is compensated) (paragraph [0055] and Figure 9) wherein:
- the injection assembly (958, 954) forming part of a hydraulic fluid path (from 958 to 121) between a low- pressure part (170, 172, 162, 164, 166) of the hydraulic system and the high-pressure part (950, 918, 121)(paragraph [0067] and Figure 9),
- the injection pump (958) establishing a flow of hydraulic fluid from the low- pressure part (170, 172, 162, 164, 166) to the high-pressure part (950, 918, 121) when the output valve (954) is open (954 is a check valve, therefore flow can only occur when it is open)(paragraph [0069] and Figure 9), and wherein
 - a pressure sensor (138) establishing a feedback signal representing the pressure in the high-pressure part (950, 918, 121)(paragraphs [0038], [0039]; Figure 9), 
wherein the injection pump (958) is establishing a pressure potential of injection of hydraulic fluid in the injection assembly (958, 954) when the valve (paragraph [0069]:  “needle valve”) is closed and the output valve (954) is closed (950 experiences pressure of hydraulic fluid in 121, therefore pump 958 would have to build up pressure before valve 954 can open; when the needle valve is closed all the pumped fluid would be delivered to the output valve 954) (the function of a pump is to increase pressure, therefore initiating operation of the pump creates a pressure potential that pumps hydraulic fluid through supply line 950)(paragraph [0067]; Figure 9), and 
wherein the controller (132) is controlling the pressure potential of injection of hydraulic fluid (i.e. utilizing pump 958 when it is needed to replenish the leaked volume of hydraulic fluid) into the high-pressure part (950, 918, 121), by control of the injection assembly (958, 954) based on the feedback signal and the hydraulic fluid peak pressure target value (808 in Figure 8 labeled “upper setpoint”) of the desired pressure (acceptable pressure is in the range of “upper setpoint” and “lower setpoint”) of hydraulic fluid in the high-pressure part (paragraph [0055], Figure 8).

In Re Claim 6, the combined references above disclose all the limitations of Claim 1, and Van de Velde further discloses that the amount of hydraulic fluid injected into the high-pressure part (950, 918, 121) in a compression cycle (i.e. a combination of the suction stroke and compression stroke of the diaphragm) is determined by the established pressure potential of injection of hydraulic fluid (paragraph [0012] teaches providing a volume of hydraulic fluid to the at least one hydraulic fluid chamber in response to the pressure difference measured, a pressure potential is established when the injection pump 958 operates to compensate for the leaked volume; the pressure potential is related to the amount injected because it must deliver the amount in a time period that is adjustable by the user – paragraph [0080]), wherein the pressure potential (a pressure potential is established when the injection pump 958 operates to compensate for the leaked volume) of hydraulic fluid is controlled by controlling the valve (“needle valve” in paragraph [0069]; Furusawa discloses controlling the valve to establish a desired constant pressure potential) based on the pressure difference between the pressure represented by the feedback signal and the peak pressure target value (paragraph [0055] states that the pump may be controlled to add hydraulic fluid from the pump system if a measured pressure differential value exceeds the upper setpoint value 808).  

In Re Claim 7, the combined references above disclose all the limitations of Claim 1, however Van de Velde does not disclose the relative percentage between the peak pressure target value and desired pressure of gas leaving a chamber.
Nevertheless, paragraph [0019] of Kleibrink discloses a peak pressure target value (“maximum oil pressure”) for the hydraulic fluid, and a desired pressure of gas leaving the pumping chamber (“expected gas pressure”).  The pressure of the hydraulic fluid is a variable that affects the resulting flow pressure of process gas during the discharge stroke, therefore the peak pressure target value of the hydraulic fluid is a result effective variable.  Paragraph [0019] of Kleibrink also states that the maximum hydraulic fluid (oil) pressure (i.e the peak pressure target value) should be 10 % above the maximum expected gas pressure, which means that it is more than 10 % above the desired gas pressure.  Therefore the relative percentage between the peak pressure target value and desired pressure of gas leaving a chamber has been established as a result effective variable.
Although the claimed range of 20 % - 15 % for the peak pressure relative to the desired pressure of Van de Velde has not been explicitly disclosed by Kleibrink, it is encompassed by the disclosed 10 % plus range of Kleibrink.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  The claimed range would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Furusawa (PG Pub US 20060102149 A1) and further in view of Veilleux (PG Pub US 20180283284 A1).
In Re Claim 8, the combined references above disclose all the limitations of Claim 1, although Van de Velde discloses a differential pressure sensor (138) which is mounted to the high pressure part (950, 918, 121) via conduit (142), and which also establishes a feedback signal to controller (132), however, Van de Velde does not disclose all the claimed details of the pressure sensor.
Nevertheless, Veilleux discloses a differential pressure sensor (50) comprising a housing (60) in which a cylinder (70) with a piston (100) in fluidic connection with the hydraulic fluid of a high-pressure part (outlet line of pump 22 via feed line 80) is located, a displacement member (102) and a displacement sensor (62), wherein the pressure of the hydraulic fluid in the high-pressure part (outlet line of pump 22 via feed line 80) is physically displacing the displacement member (102) (paragraph [0029], Lines 12 – 15) and wherein the size of the displacement is measured by the displacement sensor (paragraph [0029], Lines 10 – 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the differential pressure sensor of Veilleux as the differential pressure sensor of Van de Velde / Kleibrink / Furusawa  because the signal provided is less susceptible to pressure ripples or pressure oscillations caused by the pumps that pressurize the fluid in the fluid control system (paragraph [0029] of Veilleux).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Furusawa (PG Pub US 20060102149 A1) and further in view of Mao (PG Pub US 20030089117 A1).
In Re Claim 9, the combined references above disclose all the limitations of Claim 1, however, they do not disclose that the diaphragm compressor used for pressurizing hydrogen gas to a pressure between 35 MPa and 110 MPa.
Nevertheless, Mao discloses that a diaphragm compressor (paragraph [0045]) is used for pressurizing hydrogen gas (paragraph [0007], Lines 2 – 3) in a high-pressure storage (paragraph [0007], Lines 1 – 2) of a hydrogen refueling station (paragraph [0006], Line 2) to a pressure as high as 200 MPa (paragraph [0045], Lines 7 – 10) which includes the claimed range between 35 MPa and 110 MPa.  The pressure to which the hydrogen gas is compressed is a variable that results in a suitable pressure level for storage in a storage tank of a hydrogen fueling station (paragraph [0008] of Mao), the pressure has therefore been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the diaphragm compressor of Van de Velde / Kleibrink / Furusawa such that it pressurizes hydrogen gas to pressures between 35 MPa and 110 MPa as taught by Mao because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 


Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1).

In Re Claim 10, with reference to the embodiment of Figure 9, Van de Velde teaches a diaphragm compressor (paragraph [0031] discloses a “diaphragm pump”, the cited diaphragm pump is capable of use as a compressor as evidenced by Kleibrink which discloses a structurally similar diaphragm used to compress gas {Figure 1 and paragraph [0018]}) for pressurizing a gas to a pressure between 10 MPa and 110 MPa (this recitation has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987)), the diaphragm compressor comprising: - an injection assembly (958, 954) forming part of a hydraulic fluid path (paragraph [0067] discloses supplying hydraulic fluid to hydraulic fluid chambers 121, which means there is a path) between a low- pressure part (170, 172, 162, 164, 166) of the hydraulic system and the high-pressure part (950, 918, 121), the high pressure part including a hydraulic fluid chamber (121), separated from a gas chamber (for process fluid 116 inside 122) by a diaphragm (122); the injection assembly (958, 954) comprising an injection pump (958) and an output valve (954) and a valve (“needle valve” is disclosed as an example of a flow control device in return path 166 – paragraph [0069]); - a pressure sensor (138) adapted to establish a feedback signal (paragraph [0039] teaches that the sensor is connected to a cable which transmits a pressure measurement to the controller which controls the diaphragm compressor based on the pressure measurement; the pressure measurement reads on the feedback signal) representing the pressure in the high-pressure part (paragraph [0038] teaches that the measured pressure is the pressure difference between the pressure of the hydraulic fluid in the high pressure part and the pressure of the process fluid 117 in the high pressure part; the measured pressure represents the pressure in the high-pressure part because any changes in pressure of the hydraulic fluid in the high pressure part due to leak losses would cause changes in the pressure measurement – Figure 8 shows how the pressure measurements change depending on the percent hydraulic fluid loss), and - a controller (132) adapted to control (paragraph [0039] discloses controllable hydraulic fluid pumps) the injection assembly (958, 954) so as to establish a pressure potential (the function of a pump is to increase pressure, therefore initiating operation of the pump creates a pressure potential that pumps hydraulic fluid through supply line 950) of injection of hydraulic fluid (into supply line 950) based on the feedback signal and a hydraulic fluid peak pressure target value (808 in Figure 8 labeled “upper setpoint”) of a desired pressure (acceptable pressure is in the range of “upper setpoint” and “lower setpoint”) of hydraulic fluid in the high-pressure part (paragraph [0055] states that “pump may be controlled to add hydraulic fluid from the pump system if a measured pressure differential value exceeds the upper setpoint value 808”).
However, Van de Velde does not disclose a lower compressor head and an upper compressor head.
Nevertheless, Kleibrink discloses a high pressure part (1, 2; Figure 1) of a hydraulic system of a diaphragm compressor (paragraph [0018] and Figure 1), the high pressure part includes a lower compressor head (1) having a hydraulic fluid chamber (“oil space” in paragraph [0018]) separated from an upper compressor head (2) having a gas chamber (“gas space” in paragraph [0018]) by a diaphragm (4) (paragraph [0018] and Figure 1).

    PNG
    media_image4.png
    708
    1206
    media_image4.png
    Greyscale

Annotated Figure 1 of Kleibrink and Figure 9 of Van de Velde
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the diaphragm pump of Van de Velde with the diaphragm compressor of Kleibrink, by replacing the piston 5 of Kleibrink with a connection to the hydraulic working fluid line 110 of Van de Velde, connecting the process fluid input line adjacent label 118 of Van de Velde to the process fluid input connection adjacent to label 6 of Kleibrink, and connecting the process fluid output line adjacent label 126 of Van de Velde to the process fluid output connection adjacent label 7 of Kleibrink, because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale B).  Evidence of predictability is provided by Van de Velde in paragraph [0004] which discloses that the principles of the invention can be applied to a flat or substantially planar diaphragm, i.e. the diaphragm of Kleibrink.

In Re Claim 11, the combined references above disclose all the limitations of Claim 10, and Van de Velde further teaches that the injection pump (958) is adapted to establish a flow of hydraulic fluid from the low- pressure part (hydraulic fluid 172 in reservoir 170 flows through low pressure conduit 162 into the pump) to the high-pressure part (the pump pressurizes the hydraulic fluid and delivers pressurized hydraulic fluid through high pressure conduit 950) when the output valve (954) is open (954 is a check valve which allows fluid to flow into 950 but blocks fluid flow in the opposite direction); wherein the injection pump (958) is furthermore adapted to establish a pressure potential in the injection assembly (958, 954) when the valve (paragraph [0069]:  “needle valve”) is closed and the output valve (954) is closed (950 experiences pressure of hydraulic fluid in 121, therefore pump 958 would have to build up pressure before valve 954 can open; when the needle valve is closed all the pumped fluid would be delivered to the output valve 954) (the function of a pump is to increase pressure, therefore initiating operation of the pump creates a pressure potential that pumps hydraulic fluid through supply line 950)(paragraph [0067]; Figure 9).
 
In Re Claim 12, the combined references above disclose all the limitations of Claim 10, and Van de Velde further discloses that the pressure potential (when the pump is turned on to compensate for the leakage volume) of injection of hydraulic fluid is established in the injection assembly (i.e. check valve 954 opens, thus introducing the compensating volume into 950) (Figure 9 and paragraph [0069]).

In Re Claim 13, the combined references above disclose all the limitations of Claim 10, and Van de Velde further discloses that in addition to the hydraulic fluid path (paragraph [0067] discloses supplying hydraulic fluid to hydraulic fluid chambers 121, which means there is a path) between the low-pressure part (170, 172, 162, 164, 166) and the high-pressure part (950, 918, 121), the low-pressure part (170, 172, 162, 164, 166) also includes a forward path (162) and a return path (174 through 166) and the valve (“needle valve” disclosed as an example of a flow control device in paragraph [0069]) is located in the return path (another branch of 166 as described in paragraph [0069]) for controlling the flow of hydraulic fluid from the injection pump to a hydraulic fluid reservoir (170 is filled with hydraulic fluid; note that the reservoir reads on a hydraulic fluid supply station).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and further in view of Knuth (PG Pub US 20110284089 A1).
In Re Claim 14, Van de Velde and Kleibrink disclose all the limitations of Claim 13, and the reservoir (170) of Van de Velde reads on a hydraulic fluid supply station, however, they do not disclose an inner wall.
However, Knuth discloses a reservoir/hydraulic fluid supply station (100) having a forward path (103) connected to the hydraulic fluid supply station (100) which comprises at least one inner wall (110) positioned between a hydraulic fluid inlet (102) from the hydraulic fluid reservoir (includes at least zone 1) and the forward path (103) and wherein a hydraulic fluid storage volume (170 in Zone 4) is located beneath the at least one inner wall (110)(Figures 1, 3; paragraphs [0029],[0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the inner wall as taught by Knuth into the hydraulic fluid supply station/reservoir of Van de Velde / Kleibrink for the purpose of removing entrained air from the fluid.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Velde (PG Pub US 20110189029 A1) in view of Kleibrink (PG Pub US 20030031565 A1) and in view of Furusawa (PG Pub US 20060102149 A1) and in view of Veilleux (PG Pub US 20180283284 A1) and further in view of Mao (PG Pub US 20030089117 A1).
In Re Claim 25, Van de Velde, Kleibrink and Furusawa  disclose all the limitations of Claim 1, and Van de Velde further discloses a differential pressure sensor (138) comprising a housing (every sensor must have a housing) connected to a compressor head (104, 126) and the hydraulic fluid system (121 via conduit 142), and also discloses that the diaphragm compressor (disclosed as a diaphragm pump) is controlled by a controller (132) according to the method of Claim 1, however, Van de Velde does not disclose all the claimed details of the pressure sensor.
Nevertheless, Veilleux discloses a differential pressure sensor (50) comprising a housing (60) comprising a piston (100) movably mounted in a cylinder (70), the cylinder (70) is fluidically connected (via conduits 80 and 82) to a high pressure part of a fluid system (i.e. outlet line of pump 22 , via feed line 80), wherein the piston (100) is adapted to be moved in a first direction (from right to left in Figure 1 which would be away from the compressor head in the modified apparatus) by the pressure of the fluid in the high pressure part (outlet line of pump 22), the piston is thereby adapted to move a displacement member (102) is movably attached to the housing (60) by one or more flexible suspensions (66), and wherein the piston (100) is adapted to be moved in a second direction (from left to right in Figure 1 which would be towards the compressor head in the modified apparatus) by the flexible suspension (66) via the displacement member (102). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the differential pressure sensor of Veilleux as the differential pressure sensor of Van de Velde / Kleibrink / Furusawa because the signal provided is less susceptible to pressure ripples or pressure oscillations caused by the pumps that pressurize the fluid in the fluid control system (paragraph [0029] of Veilleux).
However, Van de Velde, Kleibrink, Furusawa and Veilleux do not disclose that the diaphragm compressor is part of a hydrogen fueling station.
Nevertheless, Mao discloses that a compressor (paragraph [0007]) is part of a hydrogen fueling station (paragraph [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the diaphragm compressor of Van de Velde / Kleibrink / Furusawa / Veilleux as a compressor in a hydrogen fueling station as taught by Mao because the diaphragm isolates the moving mechanical parts of the compressor from the hydrogen gas, thus preventing contamination of the hydrogen gas.


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “To further emphasize this point, Applicant has amended claim 1 of the present application to specify that the pressure potential in the injection assembly i.e. the pressure (of the hydraulic fluid) between valve, output valve and injection pump, is controlled by controlling the status of this valve in response to the established representation of pressure”.
Examiner’s Response: Though not specifically argued yet, newly cited reference Furusawa discloses that the pressure between valve (180), output valve (254) and injection pump (170) is controlled by controlling the status of this valve (180) as disclosed in Figure 16 and paragraph [0055].

Applicant has argued on Page 8 of Applicant’s Response that “Furthermore, Applicant maintains that the diaphragm pump disclosed in Van de Velde is not comparable to the compressor described in claim 1 of the present application. The diaphragm pump of Van de Velde comprises a flexible diaphragm and cannot increase the pressure of the process fluid 117”.
Examiner’s Response: The cited paragraph [0042] states that deformation of the membrane being responsible to maintain constant pressure on either side of the diaphragm, however the deformation of the membrane cannot occur without a pressure increase on one side of the diaphragm (during the pumping stroke).  The pressure on either side of the membrane is equalized by the deformation of the membrane.  The pressure of the process fluid being delivered by the pump is clearly increased by the pump because the pressure of process fluid delivered by the pump (i.e. at 117) is greater than the pressure of the process fluid entering the pump (i.e. at 116) – see paragraph [0033]: “fluid flow outlet 130 .. .. to receive pressurized pumped process fluid 117”.

Applicant has argued on Page 9 of Applicant’s Response that “Van de Velde does not disclose a compressor, nor describe a circular diaphragm”.
Examiner’s Response: The pump of Van de Velde discloses pumping process fluid. One skilled in the art would appreciate that a fluid can be a liquid or gas (a compressor is a gas pump).  Van de Velde does not exclude gas as an option for the process fluid – see paragraph [0004]: “as well as less viscous fluids”; paragraph [0031] “slurry or other fluid desired to be pumped”.  With regards to applicant’s “circular diaphragm” argument, it appears applicant is arguing that Van de Velde’s diaphragm is tubular (the claims don’t recite a circular diaphragm) which is a different shape than Applicant’s diaphragm, however Van de Velde also suggests Applicant’s diaphragm as an alternative in paragraph [0004]: “an alternate diaphragm such as a flat or substantially planar diaphragm”.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  

    PNG
    media_image5.png
    724
    619
    media_image5.png
    Greyscale

Ono (PG Pub US 20080294327 A1) discloses in Figure 2 and paragraph [0041] that the output of injection pump (31) is regulated by pressure regulator (32).

    PNG
    media_image6.png
    500
    501
    media_image6.png
    Greyscale

Usui (PG Pub 20160160825 A1) discloses in Figure 4 and paragraph [0021] that injection pump (21) in combination with valve (22) delivers constant pressure liquid to accumulator (9).  

    PNG
    media_image7.png
    563
    663
    media_image7.png
    Greyscale

Abe (PG Pub US 20030219346 A1) discloses in Figure 3 and paragraph [0028] that the pressure between valve (52), output valve (5) and injection pump (51) is controlled by controlling the status of this valve (52) as disclosed in paragraph [0028]: “pressure is regulated constant by a low-pressure regulator 52”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        21 September 2022